EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger (#59210) on 8/29/2022.

The application has been amended as follows: 

Claim 22:
A laser system for emitting laser light, comprising: 
a light detection and ranging (LIDAR) sensor, wherein the LIDAR sensor is configured to emit laser pulses based on pulse parameters; and 
a controller, wherein the controller is configured to: 
plan a laser pulse based on pulse parameters; 
check whether laser pulses which were emitted by the LIDAR sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion; 
emit the planned laser pulse using the LIDAR sensor if the energy criterion is met, and not emit the planned laser pulse or reduce a power of the laser pulse if the energy criterion is not met; and
perform least one of the following (I)-(II):
(I) (i) determining, based on a present state of the LIDAR sensor, a maximum number of the laser pulses that are within a single set of the laser pulses that are able to strike an eye, at least a remaining number of the laser pulses within the single set being incapable of striking the eye, and (ii) based on the determination of the maximum number, determining a maximum permitted energy for the single set as at least a part of the energy criterion; and
(II) determining a maximum number of laser pulses that can be consecutively emitted while the LIDAR sensor operates at a defined angular range while maintaining a predefined minimum distance between each pair of temporally adjacent ones of the laser pulses, wherein:
(a) the energy criterion is based on the determined maximum number; and/or 
(b) the determined maximum number forms a pulse group, and  the controller is further configured to (i)  determine a minimum time delay between consecutive outputs of instances of the pulse group, and (ii)  control output of the LIDAR sensor based on the determined minimum time delay.”

Claim 31:
The laser system as recited in claim 22, wherein the controller is configured to perform the determination of the maximum number of laser pulses that can be consecutively emitted while the LIDAR sensor operates at the defined angular range while maintaining the predefined minimum distance between the each pair of temporally adjacent ones of the laser pulses, wherein: 
the energy criterion is based on the determined maximum number; and/or
the determined maximum number forms the pulse group, and the  controller is further configured to   determine the minimum time delay between the consecutive outputs of instances of the pulse group, and  control the output of the LIDAR sensor based on the determined minimum time delay.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 22 is the broadest independent claim. Claim 22 recites a laser system for emitting laser light. The closest prior art is Dick in view of Charles. Dick in view of Charles discloses the invention substantially as claimed as outlined in the previous office action mailed on 6/16/2022. However, Dick in view of Charles fails to disclose: wherein the controller is configured to:“perform least one of the following (I)-(II):
(I) (i) determining, based on a present state of the LIDAR sensor, a maximum number of the laser pulses that are within a single set of the laser pulses that are able to strike an eye, at least a remaining number of the laser pulses within the single set being incapable of striking the eye, and (ii) based on the determination of the maximum number, determining a maximum permitted energy for the single set as at least a part of the energy criterion; and
(II) determining a maximum number of laser pulses that can be consecutively emitted while the LIDAR sensor operates at a defined angular range while maintaining a predefined minimum distance between each pair of temporally adjacent ones of the laser pulses, wherein:
(a) the energy criterion is based on the determined maximum number; and/or 
(b) the determined maximum number forms a pulse group, and the controller is further configured to (i) determine a minimum time delay between consecutive outputs of instances of the pulse group, and (ii) control output of the LIDAR sensor based on the determined minimum time delay.”
Additionally, nothing in the prior art obviates this deficiency when viewed with Dick in view of Charles. Therefore, the combination of limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792
  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792